Exhibit 10.32

 

LEASE

 

1. GRANT

 

THIS INDENTURE OF LEASE WITNESSETH, that Stephen D. Tebo dba Tebo Development
Co. under the laws of the State of Colorado hereinafter called Landlord, does
hereby demise and lease unto Synplicity, Inc. hereinafter called the Tenant, the
premises known and described as Suite 101 at 1900 13th Street in the City of
Boulder, State of Colorado, for the term of

 

TERM

 

beginning on the 1st day of April, 2004 and ending on the 31st day of March,
2007 unless the term hereof shall be sooner terminated as hereinafter provided.

 

2. RENT

 

IN CONSIDERATION of said demise, the Tenant agrees to pay to Landlord as rent
for said premises payable as follows:

 

April 1, 2004 thru March 31, 2005 $1,250.00, per month

April 1, 2005 thru March 31, 2006 $1,300.00, per month

April 1, 2006 thru March 31, 2007 $1,350.00, per month

 

which said sums shall be due and payable in advance on the first day of each and
every calendar month during said term at the office of Landlord, or such other
place in the City of Boulder, Colorado as the Landlord from time to time in
writing may designate.

 

3. SERVICES

 

The Landlord agrees, during the period of this lease:

 

To heat and cool the demised premises.

 

To cause to be supplied a reasonable amount of electric current for lighting
said premises and public halls, during the time and in the manner customary in
said building.

 

Tenant agrees to use only such electric current as shall be supplied by Landlord
for lighting and shall pay on demand for use of electric current for any other
purpose, or for any waste of electric current.

 

Tenant agrees that Landlord shall not be held liable for failure to supply such
heating, elevator, janitor or lighting services, or any of them, when such
failure is not due to gross negligence on its part, it being understood that
Landlord reserves the right to temporarily discontinue such services, or any of
them, at such times as may be necessary by reason of accident, repairs,
alterations, or improvements, or whenever, by reason of strikes, lockouts,
riots, acts of God, or any other happening, Landlord is unable to furnish such
services.

 

Tenant agrees that if any payment of rent as herein provided shall remain unpaid
for more that twenty (20) days after the same shall become due, Landlord may,
without notice to Tenant, discontinue furnishing lighting, heating and janitor
services, or any of them, until all arrears of rent shall have first been paid
and discharged, and that Landlord shall not be liable for damages, and that such
action shall in no way operate to release Tenant from the obligations hereunder.

 

1



--------------------------------------------------------------------------------

4. CHARACTER OF OCCUPANCY

 

Tenant agrees that the demised premises shall be used and occupied only as
general office use in a careful, safe and proper manner, and that it will pay on
demand for any damage to the premises caused by the misuse of same by it, or its
agents or employees;

 

That it will not use or permit the demised premises to be used for any purposes
prohibited by the laws of the United States or the State of Colorado, or the
ordinances of the city and county of Boulder.

 

That it will not use or keep any substance or material in or about the demised
premises which may violate or endanger the validity of the insurance on said
building or increase the hazard of the risk, or which may prove offensive or
annoying to other tenants of the building;

 

That it will not permit any nuisance in the demised premises.

 

5. ALTERATIONS

 

The Landlord shall have the right at any time to enter the demised premises to
examine and inspect the same, or to make such repairs, additions, or alterations
as it may deem necessary or proper for the safety, improvement or preservation
thereof, and shall at all times have the right, at its election, to make such
alteration or changes to the other portions of said building as it may from time
to time deem necessary and desirable.

 

Tenant shall make no alteration in or additions to the demised premises without
first obtaining the written consent of Landlord, and all additions or
improvements made by the Tenant (except only movable office furniture) shall be
deemed a part of the real estate and permanent structure thereon and shall
remain upon and be surrendered with said premises as a part thereof at the end
of the said term, by lapse of time, or otherwise.

 

6. SUBLETTING

 

Tenant agrees that it will not sublet the demised premises, or any part thereof,
nor assign this lease, or any interest therein, without the written consent of
the Landlord first had and obtained, and such consent shall not be unreasonably
withheld.

 

7. INSOLVENCY

 

Any assignment for the benefit of creditors or by operation of law shall not be
effective to transfer any rights hereunder to the said assignee without the
written consent of the Landlord first having been obtained.

 

It is further agreed between the parties hereto that if Tenant shall be declared
insolvent or bankrupt, or if any assignment of Tenant’s property shall be made
for the benefit of creditors or otherwise, or if Tenant’s leasehold interest
herein shall be levied upon under execution, or seized by the virtue of any writ
of any court of law, or a Trustee in Bankruptcy or a Receiver be appointed for
the property of Tenant, whether under the operation of State or Federal statues,
then and in any such case, Landlord may, at its option, immediately, with or
without notice (notice being expressly waived) terminate this lease and
immediately retake possession of said premises, using such force as may be
necessary, without being guilty of any manner of trespass or forcible entry or
detainer, and without the same working any forfeiture of the obligations of
Tenant hereunder.

 

In case that Tenant is adjudicated a bankrupt, or proceeds, or is proceeded
against under any laws, State or Federal, for relief of debtors, or in case a
receiver is appointed to wind up and liquidate the affairs of the Tenant, the
Landlord, at its election, shall have a provable claim in bankruptcy or
receivership in an amount equal to at least the sum of the last five monthly
payments of the rental provided for herein, which sum is fixed and liquidated by
the parties hereto as the minimum amount of the damages sustained by the
Landlord as a result of the bankruptcy or receivership of the Tenant, and the
amount of said damages may be satisfied, at the election of the Landlord, out of
any moneys or securities deposited hereunder as security for the payment by the
Tenant of the rent herein provided for.

 

8. BREACH

 

The Tenant agrees to observe and perform the conditions and agreements herein
set forth to be observed and performed by the Tenant, and further agrees that if
default be made by the Tenant, in the payment of said rent, or any part thereof,
or if the Tenant shall fail to observe or perform any of said conditions or
agreements, and such default shall continue for a period of five (5) days, then
and in that event, and as often as the same may happen, it shall be lawful for
the Landlord, at its election, with or without previous notice, to terminate
this lease and to re-enter and repossess itself of said premises, with or
without legal proceeding,

 

2



--------------------------------------------------------------------------------

using such force as may be necessary, and to remove therefrom any personal
property belonging to the Tenant without prejudice to any claim for rent or for
the breach of covenants hereof, or without being guilty of any manner of
trespass or forcible entry or detainer.

 

9. PREMISES VACATED DURING TERM OF LEASE

 

If the Tenant shall abandon or vacate said premises before the end of the term
of this lease, the Landlord may, at its option and without notice, enter said
premises, remove any signs of the Tenant therefrom, and re-let the same, or any
part thereof, as it may see fit, without thereby voiding or terminating this
lease, and for the purpose of such re-letting, the Landlord is authorized to
make any repairs, changes, alterations or additions in or to said demised
premises, as may, in the option of the Landlord, be necessary or desirable for
the purpose of such re-letting, and if a sufficient sum shall not be realized
from such re-letting (after payment of all the costs and expenses of such
repairs, changes or alterations, and the expense of such re-letting and the
collection of rent accruing therefrom), each month to equal the monthly rental
agreed to be paid by the Tenant under the provisions of this lease, then the
Tenant agrees to pay such deficiency each month upon demand therefor.

 

10. REMOVAL OF TENANT’S PROPERTY

 

If the Tenant shall fail to remove all effects from said premises upon the
abandonment thereof or upon the termination of this lease for any cause
whatsoever, the Landlord, at its option, may remove the same in any manner that
it shall choose, and store the said effects without liability to the Tenant for
loss thereof, and the Tenant agrees to pay the Landlord on demand, any and all
expenses incurred in such removal, including court costs and attorney’s fees and
storage charges on such effects for any length of time that same shall be in the
Landlord’s possession; or the Landlord, at its option without notice may sell
effects, or any of the same, at private sale and without legal process, for such
prices such sale upon any amounts due under this lease from the Tenant to the
Landlord and upon the expense incident to the removal and sale of said effects,
rendering the surplus, if any, to the Tenant.

 

11. LOSS OR DAMAGE TO TENANT’S PROPERTY

 

All personal property of any kind or description whatsoever in the demised
premises shall be at the Tenant’s sole risk, and the Landlord shall not be held
liable for any damage done to or loss of such personal property, or for damage
or loss suffered by the business or occupation of the Tenant arising from any
act or neglect of cotenants or other occupants of the building, or of their
employees or the employees of the Landlord or of other persons, or from
bursting, overflowing or leaking of water, sewer or steam pipes, or from heating
or plumbing fixtures, or from electric wires, or from gases, or odors, or caused
in any other manner whatever, except in the case of willful neglect on the part
of the Landlord.

 

12. LIEN ON TENANT’S FURNISHINGS

 

The Tenant hereby conveys to the Landlord all of the personal property situated
on the leased premises as security for the payment of all rentals due or to
become due hereunder. Said property shall not be removed therefrom without the
consent of the Landlord until all rent due or to become due hereunder shall have
first been paid and discharged. It is intended by the parties hereto that this
instrument shall have the effect of a mortgage or lien upon such property, and
the Landlord, upon default of the Tenant in the payment of rent, may take
possession of said property either to its own use or to sell the same for the
best price that can be obtained at public or private sale, and out of the money
arising therefrom, pay the amount due the Landlord, and all costs growing out of
the execution of the provisions hereof, paying the surplus, if any, to the
Tenant. If said property, or any portion thereof, shall be offered at public
auction, the Landlord may become the purchaser thereof.

 

13. SURRENDER OF POSSESSION

 

The Tenant agrees to deliver up and surrender to the Landlord possession of said
premises at the expiration or termination of this lease, by lapse of time or
otherwise, in as good repair as when the Tenant obtained the same at the
commencement of said term, excepting the only ordinary wear and decay, or damage
by the elements (occurring without the fault of the Tenant or other persons
permitted by the Tenant to occupy or enter the demised premises or any part
thereof), or by act of God, or by insurrection, riot, invasion or commotion, or
of military or usurped power.

 

3



--------------------------------------------------------------------------------

14. FIRE CLAUSE

 

If the demised premises or said building, shall be so damaged by fire or other
catastrophe as to render said premises wholly uninhabitable, and if such damage
shall be so great that a competent architect, in good standing in the Boulder
County of Colorado, selected by the Landlord shall certify in writing to the
Landlord and the Tenant that said premises, with the exercise of reasonable
diligence, cannot be made fit for occupancy within ninety (90) days from the
happening thereof, then this lease shall cease and terminate from the date of
the occurrence of such damage; and the Tenant thereupon shall surrender to the
Landlord said premises and all interest therein hereunder, and the Landlord may
reenter and take possession of said premises and remove the Tenant therefrom.
The Tenant shall pay rent, duly apportioned, up to the time of such termination
of this lease.

 

If however, the damage shall be such that such an architect so shall certify
that the said demised premises can be made habitable within such number of days
from the happening of such damage by fire or other catastrophe, than the
Landlord shall repair the damage so done with all reasonable speed, and the rent
shall be abated only for the period during which the Tenant shall be deprived of
the use of said premises by reason of such damage and the repair thereof.

 

If said demised premises, without the fault of the Tenant, shall be slightly
damaged by fire or other catastrophe but not so as to render the same
uninhabitable, the Landlord, after receiving notice in writing of the occurrence
of the injury, shall cause the same to be repaired with reasonable promptness;
but in such event, there shall be no abatement of the rent.

 

In case the building throughout be so injured or damaged, whether by fire or
otherwise (though said demised premises may not be affected) that the Landlord
within sixty (60) days after the happening of such injury, shall decide to
reconstruct, rebuild, or raze said building, and shall enter into a bona fide,
legal and binding contract therefor, then upon thirty (30) days notice in
writing to that effect given by the Landlord to the Tenant, this lease shall
cease and terminate from the date of the occurrence of said damage, and the
Tenant shall pay rent, properly apportioned, up to such date, and both parties
hereto shall be free and discharged of all further obligations hereunder.

 

15. ACCEPTANCE OF PREMISES BY TENANT

 

The taking possession of said premises by the Tenant shall be conclusive
evidence as against the Tenant that said premises were in good and satisfactory
condition when possession of the same was taken.

 

16. WAIVER

 

No waiver of any breach of any one or more of the conditions or covenants of
this lease by the Landlord shall be deemed to imply or constitute a waiver of
any succeeding or other breach hereunder.

 

17. AMENDMENT OR MODIFICATION

 

The Tenant acknowledges and agrees that it has not relied upon any statements,
representations, agreements or warranties, except such as are expressed herein,
and that no amendment or modification of this lease shall be valid or binding
unless expressed in writing and executed by the parties hereto in the same
manner as the execution of this lease.

 

18. PAYMENTS AFTER TERMINATION

 

No payments of money by the Tenant to the Landlord after the termination of this
lease, in any manner, or after the giving of any notice (other than a demand for
the payment of money) by the Landlord to the Tenant, shall reinstate, continue
or extend the term of this lease or affect any notice given to the Tenant prior
to the payment of such money, it being agreed that after the service of notice
or the commencement of a suit or after final judgment granting the Landlord
possession of said premises, the Landlord may receive and collect any sums of
rent due, or any other sums of money due under the terms of this lease, and the
payment of such sums of money whether as rent or otherwise, shall not waive said
notice, or in any manner affect any pending suit or any judgment theretofore
obtained.

 

19. HOLDING AFTER TERMINATION

 

It is mutually agreed that if, after the expiration of this lease, the Tenant
shall remain in possession of said premises, without a written agreement as to
such holding, then such holding over shall be deemed and taken to be a holding
upon a tenancy from month to month at a monthly rental equivalent to the last
monthly payment hereinbefore provided for, payable in advance on the same day of
each month as above provided, all other terms and conditions of this lease
remaining the same. The month to month tenancy may be terminated by either
Landlord or Tenant by providing written notice to the other party at least 30
days prior to the last day of the month which is intended to be the last month
of said tenancy.

 

4



--------------------------------------------------------------------------------

20. RULES AND REGULATIONS

 

It is further agreed that the following rules and regulations shall be and are
hereby made a part of this lease, and the Tenant agrees that its employees and
agents, or any others permitted by the Tenant to occupy or enter said premises,
will at all times abide by said rules and regulations and that a default in the
performance and observance thereof shall operate the same as any other defaults
herein:

 

(1) The sidewalks, entries, passages, stairways and elevators shall not be
obstructed by the Tenant, or its agents, or used by them for any purpose other
than ingress and egress to and from their offices.

 

(2) (a) Furniture, equipment or supplies shall be moved in or out of the
building only during such hours and in such manner as may be prescribed by the
Landlord.

 

(b) No safe or article, the weight of which may constitute a hazard or danger to
the building or it’s equipment, shall be moved into the premises.

 

(c) Safes and other equipment, the weight of which is not excessive, shall be
moved into, from or about the building only during such hours and in such manner
as shall be prescribed by the Landlord, and the Landlord shall have the right to
designate the location of such articles in the space hereby demised.

 

(3) Signs, notices, advertisements, or other inscriptions shall not be placed
upon the transoms or upon any other part of the building except upon the doors
and windows opening from the halls into the demised premises, and then only by
such sign writers, and of such size, form and color, as shall be first specified
by the Landlord.

 

(4) The light through the transoms and glass partitions opening into the halls
and other parts of the building shall not be obstructed in any way by the
Tenant.

 

(5) Water closets and other water fixtures shall not be used for any purpose
other than that for which the same are intended, and any damage resulting to the
same from misuse on the part of the Tenant, its agents or employees, shall be
paid for by the Tenant. No person shall waste water by tying back or wedging
faucets, or in any other manner.

 

(6) No animals shall be allowed in the offices, halls, corridors and elevators
in the building.

 

(7) Bicycles or other vehicles shall not be permitted in the offices, halls,
corridors and elevators in the building, nor shall any obstruction of sidewalks
or entrances of the building by such be permitted.

 

(8) No person shall disturb the occupants of this or adjoining buildings or
premises by the use of any radio or musical instrument or by the making of loud
or improper noises.

 

(9) The Tenant shall not allow anything to be placed on the outside window
ledges of the building, nor shall anything be thrown by the Tenant, its agents
or employees, out of the windows or doors, or down the courts, elevator shafts,
or skylights of the building.

 

(10) No additional lock or locks shall be placed by the Tenant on any door in
the building unless written consent of the Landlord shall first have been
obtained. A reasonable number of keys to the demised premises and to the toilet
rooms will be furnished by the Landlord, and neither the Tenant, its agents or
employees, shall have any duplicate key made. At the termination of this
tenancy, the Tenant shall promptly return to the Landlord all keys to offices,
toilet rooms or vaults.

 

(11) The Landlord will equip the demised premises with window shades of uniform
color, material and make, and the Tenant shall pay for any damage to same, when
caused by the misuse or negligence of it, its agents or employees.

 

(12) No awnings shall be placed over the windows except by the consent of the
Landlord.

 

(13) The Tenant, before closing and leaving the demised premises at any time,
shall see that all windows are closed, in order to avoid possible damage from
fire, storm, or freezing.

 

(14) The Tenant shall not install or operate any steam or gas engine or boiler,
or carry on any mechanical business, in the demised premises. The use of oil,
gas or inflammable liquids for heating, lighting or any other purpose is
expressly prohibited. Explosives or other articles deemed extra hazardous shall
not be brought into the building.

 

(15) Any painting or decoration as may be agreed to be done by and at the
expense of the Landlord shall be done during regular working hours; should the
Tenant desire such work done on Sundays, holidays or outside of regular working
hours, the Tenant shall pay for the extra cost thereof.

 

(16) The Tenant shall not mark upon, paint signs upon, cut, drill into, drive
nails or screws into, or in any way deface the walls, ceilings, partitions or
floors of the demised premises or of the building, and any defacement, damage or
injury caused by the Tenant, its agents or employees, shall be paid for by the
Tenant.

 

5



--------------------------------------------------------------------------------

(17) The Landlord shall at all times have the right, by its officers or agents,
to enter the demised premises to inspect and examine the same, and to show the
same to persons wishing to lease them, and may at any time within thirty days
next preceding the termination of this tenancy, place upon the doors and windows
of the premises the notice “For Rent,” which said notice shall not be removed by
the Tenant.

 

(18) The Landlord reserves the right to make such other and further reasonable
rules and regulations as in its judgment may from time to time be needful and
desirable for the safety, care, and cleanliness of the premises and for the
preservation of good order therein.

 

21. SECURITY DEPOSIT

 

Tenant has paid to the Landlord the sum of One Thousand Two Hundred Fifty and
00/100ths dollars ($1,250.00) to be held by the Landlord, without interest, as a
security deposit. If at any time during the term of the Lease, Tenant shall be
in default in the payments of the rents or in performance of Tenant’s other
obligations under this Lease, Landlord shall have the option to apply the said
deposit, or as much thereof as Landlord may deem necessary, to cure, correct or
remedy any such default subject to applicable statutory provisions, and the
Tenant shall forthwith pay to Landlord all such expenditure or expenditures so
that Landlord will at all time have the full amount of said deposit as security.
Upon termination of this Lease in any manner, if the Tenant be not then in
default, the above deposit or so much thereof as the Landlord may have in its
possession, shall be returned to the Tenant. In case of sale of property by the
Landlord, this deposit shall be transferred to the new Owner, and upon such
transfer, liability of the Landlord shall terminate with reference to the
security deposit, upon express condition that the new Owner shall assume this
liability.

 

22. ADDITIONAL PROVISIONS

 

Tenant has inspected said premises and accepts same for the uses and purposes
hereof in their present condition and without any warranty of fitness for use.

 

As per article 2, all rents are due on the first day of each month, therefore,
if rent is not paid by the 5th of the month due, Tenant agrees to pay Landlord a
late fee of $50.00 plus $7.50 per day for each day rent is received after the
5th. The same late fees apply if a check is returned to Landlord for any reason
and $100.00 for NSF charge on returned checks.

 

Landlord agrees to provide janitorial service for the common areas, including
hallways, restrooms, stairways, and entry areas. Landlord also agrees to provide
window washing on exterior windows only.

 

Tenant agrees to provide janitorial service for their individual interior space,
including interior window cleaning.

 

Landlord agrees to provide light bulbs for all common areas. Tenant agrees to
provide light bulbs for their individual interior fixtures. Tenant agrees to not
overload any electrical outlet and to not use any electrical appliances except
for standard office equipment, such as lamps, typewriters, calculators, etc.

 

Landlord agrees to maintain all door and window hardware for all common areas,
and Tenant agrees to repair and maintain door locks and hardware for any
interior doors.

 

Tenant will cooperate in making sure front and back doors are locked after
hours.

 

Tenant is responsible for insurance covering their personal property, fixtures,
and etc. for fire, flood, and extended coverage in addition to personal
liability insurance.

 

Landlord agrees to install bicycle hooks in the storage room.

 

23. QUIET POSSESSION

 

The Landlord shall warrant and defend the Tenant in the enjoyment and peaceful
possession of the premises during the term aforesaid and all terms, conditions
and covenants to be observed and performed by the parties hereto shall be
applicable to and binding upon their heirs, administrators, executors,
successors or assigns.

 

IN WITNESS WHEREOF, the said Landlord and Tenant have hereunto caused their
respective names and seals to be affixed hereto.

 

LANDLORD: Stephen D. Tebo dba Tebo Development Co.

     

TENANT: Synplicity, Inc.

By:   /s/ S. Tebo       By:  

/s/ Douglas S. Miller

   

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Typed Name:

  S. Tebo      

Typed Name:

 

Douglas S. Miller

   

--------------------------------------------------------------------------------

           

Title:

  Owner      

Title:

 

Vice President Finance, CFO

   

--------------------------------------------------------------------------------

           

Date:

  February 19, 2004      

Date:

 

February 18, 2004

   

--------------------------------------------------------------------------------

           

 

6